FINAL REJECTION (REISSUE OF U.S. PATENT 9,858,969)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. PRIORITY AND AIA  STATUS	4
VI. RESPONSE TO ARGUMENTS	5
VII. DOCUMENTS CITED HEREIN	9
VIII. CLAIM INTERPRETATION – 35 U.S.C. § 112(f)	9
IX. CLAIM OBJECTIONS – MINOR INFORMAILITIES	12
X. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)	12
XI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	13
XII. CONCLUSION	36

I. ACKNOWLEDGEMENTS
 	This final Office action addresses U.S. reissue application No. 16/288,113 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is February 28, 2019 (“Actual Filing Date”). 
 	The Instant Application is a broadening reissue application of U.S. Patent No. 9,858,969 (“Patent Under Reissue”) titled “VIDEO RECORDING AND EDITING SYSTEM.” The Patent Under Reissue was filed on January 29, 2016 and assigned by the Office non-provisional U.S. patent application control number 15/011,421 (“Non-Provisional Application”) and issued on January 2, 2018 with claims 1-6 (“Originally Patented Claims”). 
 	On September 25, 2020, a non-final Office action was issued (“Sep 2020 Non-Final Rejection”).

 	This final Office action addresses the Dec 2020 Response.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 
 	The following concurrent proceeding involving the Patent Under Reissue has been found: 
 	Reissue application serial no. 16/666,226, filed October 28, 2019.


IV. STATUS OF CLAIMS
 	Claims 1-7, 13-20, 22-24, and 26-29 are currently pending (“Pending Claims”).
 	Claims 8-12, 21, and 25 are cancelled (“Cancelled Claims”).
 	Claims 1-7, 13-20, 22-24, and 26-29 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claim 20 is objected to (see Section X below).
 	Claim 22 is rejected under 35 U.S.C. § 112(b) (see Section XI below).
	Claims 1-7, 13-20, 22-24, and 26-29 are rejected under 35 U.S.C. § 103 (see Section XII below).


 	V. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control nos. 62/237,143 and 62/109,430 (“Provisional Applications”). To the extent the disclosures of the Provisional Applications support the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of October 5, 2015 or January 29, 2015, which are the filing dates of the Provisional Applications. 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d).
 	AIA  Status. Because the instant application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). 


VI. RESPONSE TO ARGUMENTS
 1. Drawings
 	Applicant’s amendment to FIG. 5A has been received and is sufficient to overcome the previous drawing objection. Accordingly, the previous drawing objection is now withdrawn.

2. The Specification
 	Applicant’s amendment to the specification is sufficient to satisfy the previous requirement to amend the specification to denote that more than one reissue application has been filed in respect to the Patent Under Reissue.

3. Claim Objections – Improper Claim Markups
 	The markings of claim 7-29 submitted with the Dec 2020 Response conform to 37 C.F.R. § 1.173(d). Accordingly, the previous objections to claims 7-29 for improper markups are now withdrawn.

4. Claim Objections – Minor Informalities
 	In view of Applicant’s cancellation of claims 8 and 9, the previous objections thereto are withdrawn as moot. 
 	In view of Applicant’s amendment to claim 13, the previous objection thereto is now withdrawn. 
 	Claim 20 has been amended so that the first instance of “marking” has been changed to “mark.” Examiner requests the second instance of “marking” also be changed to “mark” to correct the grammatical error. Accordingly, the objection to claim 20 is maintained below.

5. Claim Rejections – 35 U.S.C. § 251 (Defective Declaration)
 	Applicant’s substitute declaration submitted with the Dec 2020 Response is sufficient to overcome the previous claim rejections based on a defective declaration. Accordingly, the previous § 251 rejections are now withdrawn. 

6. Claim Rejections – 35 U.S.C. § 112(a)
 	In view of Applicant’s amendment to claims 7 and 15 and the accompanying explanation of support, the previous § 112(a) rejections thereof are now withdrawn.
 	In view of Applicant’s cancellation of claim 8, the previous § 112(a) rejection is now withdrawn as moot.
 	In view of Applicant’s explanation of support for claim 14, the previous § 112(a) rejection thereof is now withdrawn.

7. Claim Rejections – 35 U.S.C. § 112(b)
 	In view of Applicant’s cancellation of claims 8-12 and 25, the previous rejections thereof are withdrawn as moot. 
 	In view of Applicant’s amendments to claims 26 and 28, the previous § 112(b) rejections thereof are withdrawn.

8. Claim Rejections – 35 U.S.C. §§ 102 and 103 for claims 8-12
	In view of Applicant’s cancellation of claims 8-12 and 25, the previous rejections thereof are withdrawn as moot. 

9. Claim Rejections – 35 U.S.C. §§ 102 and 103 for claims 1-7 and 13-19
	In view of Applicant’s amendments to claims 1, 13, and 17, the previous rejections thereof are withdrawn. Specifically, claims 1, 13, and 17 have been amended to recite that “incoming video being acquired by the camera sensor” is temporarily stored in a temporary file storage arrangement. Zaletel teaches that the video composition that a user is editing may be temporarily saved from time to time (see paragraph [0105]). Zaletel also teaches that a recording device, such as a camera phone (FIG. 4), is operative to continuously store incoming video when a user presses a record button 502 (FIG. 5). Zaletel does not appear to expressly disclose that the incoming video is continuously stored in a temporary file storage arrangement, as claimed. For this reason, the previous rejections of claims 1-7 and 13-19 are withdrawn.  
 	However, new grounds of rejection appear below based on Wiklof (U.S. 8,942,533). In particular, Wiklof teaches a camera phone that is operative to continuously store incoming video in a temporary file arrangement (“provisional memory 108”) so that real-time events occurring before the user presses a shutter button can be recorded (see column 1:17-36).

10. Claim Rejections – 35 U.S.C. §§ 102 and 103 for claims 20-29
 	Applicant has amended claim 20 to include limitations of non-cancelled claim 21. In particular, claim 20 now recites that the edited video file comprises the video file with the portion of the video file between the crop start time point to the crop end time point removed. Also, the claim has been further amended to recite that the selectable crop start and end points are different from the start and stop locations. 
 	These limitations do not distinguish from the previous combination of Zaletel and Moffatt for claim 21. At FIG. 17, Zaletel illustrates a user interface in which a video can be cropped using start and end time points, in which the user can slide the arrow markers to indicate desired starting and ending points for the video. Zaletel, however, does not teach that the portion between the crop points can be removed. Rather, Zaletel appears to only allow the user to remove the portions of the video outside of the crop points. 
 	Moffatt discloses a video editing method in which a user can specify portions of the video to be removed. For the purposes of editing a demonstration video, mistakes and undesired portions of the video can be removed on the basis of “undo” markers that are set by the user. Whereas Zaletel only allows portions of a video outside of crop marks to be removed, Moffatt teaches that it was also conventional to permit a user to remove portions of a video within user-designated crop marks. It would have been an obvious expedient to those skilled in the art to improve Zaletel’s video editing interface by permitting the removal of portions of a video within crop marks since such a feature would add versatility to Zaletel’s interface.


VII. DOCUMENTS CITED HEREIN
 	U.S. Patent Application Publication 2012/0308209 (“Zaletel”);
 	U.S. Patent 6,597,375 (“Yawitz”);
 	U.S. Patent 5,999,173 (“Ubillos”);
 	U.S. Patent 9,391,934 (“Langholz”);
 	U.S. Patent Application Publication 2007/0217761 (“Chen”);
  	U.S. Patent 9,910,576 (“Moffatt”); 
 	U.S. Patent 9,865,302 (“Lyon”); and
	U.S. Patent 8,942,533 (“Wiklof”)1.


VIII. CLAIM INTERPRETATION – 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that independent claims 1, 13, 17, and 20 each recites a computer-implemented element (i.e., a controller) operative to execute a set of functions. These structure-plus-function elements, however, do not invoke § 112(f) because the sets of functions each represent an algorithm for cropping a video sequence. Since the algorithms are manifested in the claims, the controller elements are interpreted according to the broadest reasonable interpretation, rather than § 112(f).


IX. CLAIM OBJECTIONS – MINOR INFORMAILITIES
 	Claim 20 is objected to due to a grammatical error. 
 	In line 12, “marking” should be “mark.”


X. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
 	Claim 22 recites “the video file comprises the portion of the video file between the crop start time point and the crop end time point.”
 	This limitation contradicts the limitation of base claim 20 in which the portion of the video between the crop start and end points is removed.
	These two inconsistencies render the claim indefinite. 
	Appropriate correction is required.


XI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatenable over Zaletel (U.S. 2012/0308209) and Wiklof (U.S. 8,942,533).
	Regarding claim 13, Zaletel discloses a video recording system (FIG. 4) comprising: 
 	a camera sensor (lens 402 as a camera; see paragraph [0057]);
 	a controller (processor 404) in communication with the camera sensor; 
 	a memory (memory 406) in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller to (see paragraph [0048] – Zaletel’s invention is an application that resides in memory and is necessarily executed by the processor 404):
 		continuously store video from the camera sensor in a temporary file storage arrangement, wherein while continuously temporarily storing live video (see paragraph [0105] – recorded video is continuously cached in temporary storage until it is permanently saved),
 		display a user interface including displaying the live video and a stop record button (see FIG. 6),
 		upon receiving an activation of a stop recording button at a first time, mark the first time as an end time point (see paragraph [0083] – pressing a pause button delimits the ending time point), 
		display a user interface including one or more selectable start time points (see FIG. 17 – selectable start time points are indicated by the start time indicator ►),
 		receive a selection of a start time point of the start time points (i.e., according to FIG. 17, the user designates a start time point from among the available start time points of the video), 
 	 	generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start time point and ending at a video frame associated with the end time point (see paragraph [0095] – the user crops the size of the video; see paragraphs [0082]-[0085] and [0105] – a video composition file having the designated starting point is permanently stored after being temporarily cached).

	Zaletel does not appear to expressly disclose that the incoming video is continuously stored in a temporary file storage arrangement, as claimed.
 	Wiklof discloses a camera phone (FIGS. 1-5) that includes a provisional memory 108 operative to continuously store incoming video in a temporary file arrangement. Video is continuously cached in temporary storage while in a provisional capture mode (see FIG. 6).
 	It would have been obvious to achieve the claimed invention by modifying Zaletel by the teachings of Wiklof to continuously store incoming video in temporary storage, as claimed, since Wiklof teaches that temporarily capturing video allows a user to capture events even before the user presses a shutter button. As a result, real-time events can be captured and preserved when the user does not press the shutter button in time to record the events (see column 1:17-36). The obviousness of including Wiklof’s provisional video capture capability to Zaletel’s camera phone is supported at least by KSR rationales (B), (C), and (D). See MPEP § 2143(III).
 	 
 	Regarding claim 15, the combination of Zaletel and Wiklof teaches the system of claim 13, further comprising a motion sensor in communication with the controller, wherein the video recording application further causes the controller to receive an input from the motion sensor, wherein the input provides activation of the record button (see paragraph [0076] of Zaletel – recording is trigged by the motion sensor).

 	Regarding claim 16, the combination of Zaletel and Wiklof teaches the system of claim 13, wherein the video recording application further causes the controller to:
 	upon receiving the second time as a stop location, display, on the user interface, one or more sharing options (see 1501, FIG. 15 of Zaletel);
 	receive a selected sharing option from the selectable sharing options (i.e., the user selects a sharing option from the list of options 1501); and 
 	communicate the video file according to the selected sharing option (see paragraph [0114] – the video is shared to Facebook, Twitter, YouTube, or email after the user selection the corresponding option), wherein the video file is not stored in the memory associated with the controller (see FIG. 16A – the user is presented with an option to delete a shared video composition such that it is not stored in the memory after deletion).
	Claims 20, 22, 26, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209) and Moffatt (U.S. 9,910,576).
	Regarding claim 20, Zaletel discloses a video recording system (FIG. 4) comprising: 
 	a camera sensor (lens 402 as a camera; see paragraph [0057]);
 	a controller (processor 404) in communication with the camera sensor; 
 	a memory (memory 406) in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller to (see paragraph [0048] – Zaletel’s invention is an application that resides in memory and is necessarily executed by the processor 404):
 	 	display a user interface including displaying the live video and a record button (see FIG. 5),
  		upon receiving an activation of the record button at a first time, marking the first time as a start location (see paragraph [0082] – pressing a record button delimits the starting time point);
  		upon receiving an activation of a stop recording button, at a second time, marking the second time as a stop location (see paragraph [0083] – pressing a pause button delimits the ending time point);
 		display, on a user interface, one or more selectable crop start time points of the video file, wherein the one or more selectable crop start time points is different from the start location (see FIG. 17 – the crop start time indicator ►);
 		receive a selection of a crop start time point from the one or more selectable crop start time points (i.e., in FIG. 17, the user moves the ► indicator to select a crop start time point);
 	display, on the user interface, one or more selectable crop end time points of the video file, wherein the one or more selectable crop end time points is different from the stop location (see FIG. 17 – the crop end time indicator ◄);
 	receive a selection of a crop end time point from the one or more selectable crop end time points (i.e., in FIG. 17, the user moves the ◄ indicator to select a crop end time point); and 
 	generate a second video file based on the video file and a portion of the video file between the crop start time point and the crop end time point (i.e., as shown in FIG. 17, the user can press “save clip” to generate the video file having the cropped starting and ending points).
 
	Zaletel does not appear to teach the edited video file comprises the video file with the portion of the video file between the crop start time point to the crop end time point removed.
 	Moffatt discloses a video editing method in which a user can specify portions of the video to be removed. For the purposes of editing a demonstration video, mistakes and undesired portions of the video can be removed on the basis of “undo” markers that are set by the user. Whereas Zaletel only allows portions of a video outside of crop marks to be removed, Moffatt teaches that it was also conventional to permit a user to remove portions of a video within user-designated crop marks during a video-editing procedure (see Abstract and FIGS. 4-7). It would have been obvious to those skilled in the art to modify Zaletel by the teachings of Moffatt to permit the removal of a video portion between crop start and end points in order to increase the versatility of Zaletel’s video editing application. The obviousness of adapting Zaletel’s system to support video portion removal, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III). 

 	Regarding claim 22, the combination of Zaletel and Moffatt teaches the system of claim 20, wherein the edited video file comprises the portion of the video file between the crop start time point and the crop end time point (see paragraph [0095] and FIG. 17 of Zaletel – after cropping, the edited video file includes the portion of the video between the designated cropping start and end points).

 	Regarding claim 26, the combination of Zaletel and Moffatt teaches the system of claim 20, wherein the continuously storing live video ceases upon deactivation of the video recording application (i.e., in Zaletel’s system, the storing of live videos is accomplished under the control of the video recording application, and it is an inherent feature that all operations of the application (including recording video) cease when execution of the application is halted – that is, the application is “deactivated”).

 	Regarding claim 29, the combination of Zaletel and Moffatt teaches the system of claim 20, wherein the receiving of the selection of a crop start time point and receiving of the selection of the crop stop time point is by a swipe gesture on the user interface (i.e., as shown in FIG. 17 o Zaletel, the crop start time indicator ► and crop end time indicator ◄ are moved by swiping them horizontally).
	 
 	Claims 1-4, 7, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Yawitz (U.S. 6,597,375), and Wiklof (U.S. 8,942,533).
 	Regarding claim 1, Zaletel discloses a video recording system (FIG. 4) comprising: 
 	a camera sensor (lens 402 as a camera; see paragraph [0057]);
 	a controller (processor 404) in communication with the camera sensor; 
 	a memory (memory 406) in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller to (see paragraph [0048] – Zaletel’s disclosure is directed to an application that resides in memory and is necessarily executed by the processor 404):
		continuously store video in a temporary file storage arrangement from the camera sensor (see paragraph [0105] – recorded video is continuously cached in temporary storage until it is permanently saved),
 		display a user interface including displaying the video and a record button (see FIG. 5), 
 		upon receiving an activation of the record button at a first time, record the first time as a start time point (see paragraph [0082] – pressing a record button delimits the starting time point),
 		upon receiving an activation of a stop recording button, at a second time, mark the second time as an end time point (see paragraph [0083] – pressing a pause button delimits the ending time point), 
 	display a user interface including [allowing a user to trim a video segment by designating the starting and ending points] and generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the [trimmed] start time point and ending with the video frame associated with the [trimmed] end time point (see FIG. 17; see also paragraph [0095]).

 	Zaletel does not appear to disclose the claimed details of how to perform the claimed trimming procedure, namely by causing the controller to:
 		display a user interface including:
 			a coarse selection bar including one or more thumbnail frames depicting frames of the temporary file storage arrangement, wherein the coarse selection bar includes a start time slider and an end time slider, wherein both the start time slider and the end time slider may be moved along the coarse selection bar using a drag gesture, wherein each location along the coarse selection bar corresponds to a time point of the video in the temporary file storage arrangement; and
 			a fine selection bar that toggles between a start selection mode and an end selection mode, wherein the fine selection bar includes a scrollable series of video frames to permit the user to scroll linearly along the video of the temporary file storage arrangement in the forward and backward directions, wherein, in a start selection mode, in response to a scroll gesture, the start time point is set to a selected frame of the movable series of video frames, wherein, in an end selection mode, in response to a scroll gesture, the end time point is set to a selected frame of the movable series of video frames, wherein, in response to the user dragging the start time slider to a first location, the start time point is updated based on a time point corresponding to the first location and the fine selection bar is placed in a start selection mode and the selected frame is updated to the start time point, wherein, in response to the user dragging the end time slider to a second location, the end time point is updated based on a time point corresponding to the second location and the fine selection bar is placed in an end selection mode and the selected frame is updated to the end time point.
 
	Yawitz discloses a user interface for video editing, and more particularly, a user interface for trimming a video to a desired length (see FIG. 2). Yawitz’s user interface allows a user to use coarse and fine selection sliders to pinpoint the exact desired starting and ending frames of a video. Specifically, Yawitz provides a system (FIG. 1), operative to:
		display a user interface (FIG. 2) including:
 			a coarse selection bar including one or more thumbnail frames depicting frames of the temporary file storage arrangement, wherein the coarse selection bar includes a start time slider and an end time slider, wherein both the start time slider and the end time slider may be moved along the coarse selection bar using a drag gesture, wherein each location along the coarse selection bar corresponds to a time point of the video in the temporary file storage arrangement; and

    PNG
    media_image1.png
    132
    740
    media_image1.png
    Greyscale

Yawitz’s “coarse” selection bar
 
			a fine selection bar that toggles between a start selection mode and an end selection mode, wherein the fine selection bar includes a scrollable series of video frames to permit the user to scroll linearly along the video of the temporary file storage arrangement in the forward and backward directions, wherein, in a start selection mode, in response to a scroll gesture, the start time point is set to a selected frame of the movable series of video frames, wherein, in an end selection mode, in response to a scroll gesture, the end time point is set to a selected frame of the movable series of video frames, wherein, in response to the user dragging the start time slider to a first location, the start time point is updated based on a time point corresponding to the first location and the fine selection bar is placed in a start selection mode and the selected frame is updated to the start time point, wherein, in response to the user dragging the end time slider to a second location, the end time point is updated based on a time point corresponding to the second location and the fine selection bar is placed in an end selection mode and the selected frame is updated to the end time point, and

    PNG
    media_image2.png
    234
    272
    media_image2.png
    Greyscale

Yawitz’s “fine” selection bar

 			generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start time point and ending with the video frame associated with the end time point (see steps 36-40, FIG. 3 – a video file having the user-designated start and end time points is generated).

 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Zaletel by the teachings of Yawitz to allow a user to trim a video in the claimed manner since Zaletel provides a user interface for allowing a user to trim a video segment (i.e., FIG. 17), and Yawitz shows that the claimed details of how to perform a video-trimming operation based on coarse and fine selection bars was conventional at the time of the invention. The obviousness of substituting of Zaletel’s video trimming procedure for that of Yawitz’s video trimming procedure is supported at least by KSR rationales (B), (C), and (D). See MPEP § 2143(III).
 	
 	Furthermore, Zaletel does not appear to expressly disclose that the incoming video is continuously stored in a temporary file storage arrangement, as claimed.
 	Wiklof discloses a camera phone (FIGS. 1-5) that includes a provisional memory 108 operative to continuously store incoming video in a temporary file arrangement. Video is continuously cached in temporary storage while in a provisional capture mode (see FIG. 6).
 	It would have been obvious to achieve the claimed invention by modifying Zaletel by the teachings of Wiklof to continuously store incoming video in temporary storage, as claimed, since Wiklof teaches that temporarily capturing video allows a user to capture events even before the user presses a shutter button. As a result, real-time events can be captured and preserved when the user does not press the shutter button in time to record the events (see column 1:17-36). The obviousness of including Wiklof’s provisional video capture capability to Zaletel’s camera phone is supported at least by KSR rationales (B), (C), and (D). See MPEP § 2143(III).
 
 	Regarding claim 2, the combination of Zaletel, Yawitz, and Wiklof teaches the video recording system of claim 1, wherein the video recording application causes the controller to:
update the user interface to include a stop recording button (see FIG. 6 of Zaletel).

 	Regarding claim 3, the combination of Zaletel, Yawitz, and Wiklof teaches the system of claim 1, wherein the video recording application further causes the controller to:
 	display a user interface including one or more selectable video files, 
 	receive a selection of a first video file, 
 	receive a selection of a second video file,
 	generate a merged video file that includes the selected first video file concatenated with the selected second video file.
 	Such operations are described by Zaletel in connection with FIGS. 16, 25 and 26.
 
 	Regarding claim 4, the combination of Zaletel, Yawitz, and Wiklof teaches the system of claim 1, wherein the video recording application causes the controller to
 	receive a selection of a video file to crop,
 	display, on the user interface, one or more selectable crop start time points of the video file,
 	receive a selection of a crop start time point from the one or more selectable crop start time points,
 	display, on the user interface, one or more selectable crop end time points of the video file,
 	receive a selection of a crop end time point from the one or more selectable crop end time points,
 	generate a second video file from the video file by removing video between the crop start time point to the crop end time point.
 	Such operations are described by Zaletel in connection with FIGS. 17 and by Yawitz in connection with FIG. 2.

 	Regarding claim 7, the combination of Zaletel, Yawitz, and Wiklof teaches the system of claim 1, further comprising a motion sensor in communication with the controller, wherein the memory includes a video recording application that, when executed by the controller, cause the controller to receive an input from the motion sensor, wherein the input provides activation of the record button (see Zaletel at paragraph [0076]).

 	Regarding claim 17, Zaletel discloses a video recording system (FIG. 4) comprising: 
 	a camera sensor (lens 402 as a camera; see paragraph [0057]);
 	a controller (processor 404) in communication with the camera sensor; 
 	a memory (memory 406) in communication with the controller, the memory including a video recording application that, when executed by the controller, cause the controller to:
 	continuously store video in a temporary file storage arrangement from the camera sensor (see paragraph [0105] – recorded video is continuously cached in temporary storage until it is permanently saved),
 	display a user interface including displaying the video and a record button (see FIG. 6),
 	upon receiving an activation of the record button at a first time, record the first time as a start time point (see paragraph [0082] – pressing a record button delimits the starting time point),
 	upon receiving an activation of a stop recording button, at a second time, mark the second time as an end time point (see paragraph [0083] – pressing a pause button delimits the ending time point).
 
  		Zaletel does not appear to teach expressly teach the controller further displays a user interface including:
 		a frame selection element utilizing one or more frames depicting frames of the temporary file storage arrangement, wherein the frame selection element includes a scrollable series of video frames to permit the user to scroll linearly along the video of the temporary file storage arrangement in the forward and backward directions, wherein, in a start selection mode, in response to a scroll gesture, the start time point is set to a selected frame of the movable series of video frames, wherein, in an end selection mode, in response to a scroll gesture, the end time point is set to a selected frame of the movable series of video frames, wherein, in response to the user dragging horizontally in start selection mode to a first location, the start time point is updated based on a time point corresponding to the first location and the selected frame is updated to the start time point, wherein, in response to the user dragging horizontally in an end selection mod to a second location, the end time point is updated based on a time point corresponding to the second location and the selected frame is updated to the end time point, and
 	generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start time point and ending with the video frame associated with the end time point.

 	Yawitz discloses a user interface for video editing, and more particularly, a user interface for trimming a video to a desired length (see FIG. 2). Yawitz’s user interface allows a user to use coarse and fine selection sliders to pinpoint the exact desired starting and ending frames of a video. Specifically, Yawitz provides a system (FIG. 1), operative to:
		a frame selection element (FIG. 2) utilizing one or more frames depicting frames of the temporary file storage arrangement, 

    PNG
    media_image1.png
    132
    740
    media_image1.png
    Greyscale

Yawitz’s “frame selection element”

wherein the frame selection element includes a scrollable series of video frames to permit the user to scroll linearly along the video of the temporary file storage arrangement in the forward and backward directions, wherein, in a start selection mode, in response to a scroll gesture, the start time point is set to a selected frame of the movable series of video frames (i.e., the user adjusts the “Start” marker), 
 	wherein, in an end selection mode, in response to a scroll gesture, the end time point is set to a selected frame of the movable series of video frames (i.e., the user adjusts the “End” marker), 
 	wherein, in response to the user dragging horizontally in start selection mode to a first location, the start time point is updated based on a time point corresponding to the first location and the selected frame is updated to the start time point, wherein, in response to the user dragging horizontally in an end selection mod to a second location, the end time point is updated based on a time point corresponding to the second location and the selected frame is updated to the end time point, and
 	generate a video file from a subset of the temporary file storage arrangement, the video file beginning at a video frame associated with the start time point and ending with the video frame associated with the end time point (see steps 36-40, FIG. 3 – a video file having the user-designated start and end time points is generated).

	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Zaletel by the teachings of Yawitz to allow a user to trim a video in the claimed manner since Zaletel provides a user interface for allowing a user to trim a video segment (i.e., FIG. 17), and Yawitz shows that the claimed details of how to perform a video-trimming operation based on a frame selection element was conventional at the time of the invention. The obviousness of substituting of Zaletel’s video trimming procedure for that of Yawitz’s video trimming procedure is supported at least by KSR rationales (B), (C), and (D). See MPEP § 2143(III).

	Furthermore, Zaletel does not appear to expressly disclose that the incoming video is continuously stored in a temporary file storage arrangement, as claimed.
 	Wiklof discloses a camera phone (FIGS. 1-5) that includes a provisional memory 108 operative to continuously store incoming video in a temporary file arrangement. Video is continuously cached in temporary storage while in a provisional capture mode (see FIG. 6).
 	It would have been obvious to achieve the claimed invention by modifying Zaletel by the teachings of Wiklof to continuously store incoming video in temporary storage, as claimed, since Wiklof teaches that temporarily capturing video allows a user to capture events even before the user presses a shutter button. As a result, real-time events can be captured and preserved when the user does not press the shutter button in time to record the events (see column 1:17-36). The obviousness of including Wiklof’s provisional video capture capability to Zaletel’s camera phone is supported at least by KSR rationales (B), (C), and (D). See MPEP § 2143(III).

 	Regarding claim 18, the combination of Zaletel, Yawitz, and Wiklof teaches the video recording system of claim 17, wherein the frame selection element comprises a frame selection bar (i.e., as shown in FIG. 2 of Yawitz, the frame selection element includes a frame selection bar comprising Start and End markers).

 	Regarding claim 19, the combination of Zaletel, Yawitz, and Wiklof teaches the video recording system of claim 18, wherein the frame selection bar includes one of a course selection bar and a fine selection bar (i.e., Yawitz’s frame selection bar is considered a coarse selection bar that allows the user to coarsely select Start and End points in a video sequence).


	Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Yawitz (U.S. 6,597,375), Wiklof (U.S. 8,942,533), and Ubillos (U.S. 5,999,173).
 	Regarding claim 5, the combination of Zaletel, Yawitz, and Wiklof teaches the system of claim 1, but does not appear to teach:
 	wherein the video recording application causes the controller to
 	receive a selection of a video file to add a special effect to, 
 	receive a selection of a special effect,
 	display one or more selectable begin time points that indicate where the special effect should begin,
 	receive a selection of a begin time point of the one or more selectable begin time points,
 	display one or more selectable finish time points that indicate where the special effect should finish,
 	receive a selection of a finish time point of the one or more selectable finish time points,
 	generate a second video file from the video file by applying the special effect to video of the video file between the begin time point to the finish time point.
 	
 	Ubillos discloses a video editing system that enables a user to add a special effect to a video segment.
 	FIG. 3 of Ubillos illustrates a graphical user interface that allows a user to:
	receive a selection of a video file to add a special effect to (i.e., video clip 62), 
 	receive a selection of a special effect (i.e., special effect 65),
 	display one or more selectable begin time points that indicate where the special effect should begin, receive a selection of a begin time point of the one or more selectable begin time points, display one or more selectable finish time points that indicate where the special effect should finish, receive a selection of a finish time point of the one or more selectable finish time points (see column 8:25-37 – the user can designate the “In” and “Out” points of the special effect 65 by moving the left and right edges of the icon 65, which indicate the beginning and ending time points of the special effect, respectively),
 	generate a second video file from the video file by applying the special effect to video of the video file between the begin time point to the finish time point (i.e., Ubillos’ system allows the user to generate an output video clip as a superimposition of the video clip and the special effect clip – see Abstract).

 	It would have been obvious at the time the invention was made to modify the teachings of Zaletel, Yawitz, and Wiklof by Ubillos to allow a user to add special effects as claimed since Ubillos discloses that allowing a user to add special effects in the claimed manner “provides a convenient and intuitive way for a user to select ‘In’ and ‘Out’ points” for adding special effects to a video clip, as opposed to conventional methods that are more inconvenient and difficult to perform (see Ubillos at column 10:36-48).

	Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Moffatt (U.S. 9,910,576), and Ubillos (U.S. 5,999,173).
 	Regarding claim 28, the combination of Zaletel and Moffatt teaches the system of claim 20, but does not appear to teach the video recording application further causes the controller to:
 	receive a selection of the video file to add a special effect to, 
 	receive a selection of a special effect,
 	display one or more selectable begin time points that indicate where the special effect should begin,
 	receive a selection of a begin time point of the one or more selectable begin time points,
display one or more selectable finish time points that indicate where the special effect should finish,
 	receive a selection of a finish time point of the one or more selectable finish time points,
 	generate a second video file from the video file by applying the special effect to the second video file between the begin time point to the finish time point.

	Ubillos discloses a video editing system that enables a user to add a special effect to a video segment.
 	FIG. 3 of Ubillos illustrates a graphical user interface that allows a user to:
	receive a selection of a video file to add a special effect to (i.e., video clip 62), 
 	receive a selection of a special effect (i.e., special effect 65),
 	display one or more selectable begin time points that indicate where the special effect should begin, receive a selection of a begin time point of the one or more selectable begin time points, display one or more selectable finish time points that indicate where the special effect should finish, receive a selection of a finish time point of the one or more selectable finish time points (see column 8:25-37 – the user can designate the “In” and “Out” points of the special effect 65 by moving the left and right edges of the icon 65, which indicate the beginning and ending time points of the special effect, respectively),
 	generate a second video file from the video file by applying the special effect to video of the video file between the begin time point to the finish time point (i.e., Ubillos’ system allows the user to generate an output video clip as a superimposition of the video clip and the special effect clip – see Abstract).

 	It would have been obvious at the time the invention was made to modify the teachings of Zaletel by Ubillos to allow a user to add special effects as claimed since Ubillos discloses that allowing a user to add special effects in the claimed manner “provides a convenient and intuitive way for a user to select ‘In’ and ‘Out’ points” for adding special effects to a video clip, as opposed to conventional methods that are more inconvenient and difficult to perform (see Ubillos at column 10:36-48).

 	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Yawitz (U.S. 6,597,375), Wiklof (U.S. 8,942,533), and Langholz (U.S. 9,391,934).
 	Regarding claim 6, the combination of Zaletel, Yawitz, and Wiklof teaches the system of claim 1, but does not appear to teach wherein the activation of the record button and the activation of the stop recording button is caused by a swipe gesture.
 	Langholz discloses a system for capturing and sending multimedia as electronic messages on a mobile phone. In particular, Langholz teaches that the screen of the mobile phone is touch-sensitive and the system is operative to detect a user’s touchscreen gestures, such as taps, swipes, pinches, etc., and then execute multimedia-related operations, such as capturing images and video, in response to such gestures (see columns 5:33-45 and 6:5-19). 
 	It would have been obvious at the time the invention was made to modify the teachings of Zaletel and Yawitz by Langholz to achieve the claimed invention by activating a record button and a stop button according to a swipe gesture since Langholz teaches that it was conventional to detect various touchscreen gestures, such as swiping, and executing multimedia capturing operations in response to detecting touchscreen gestures. The obviousness of substituting of Zaletel’s video-capture activation by pressing a soft button for Langholz’s video-capture activation by a swiping gesture is supported at least by KSR rationales (B), (C), (D), and (E). See MPEP § 2143(III).

 	Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Wiklof (U.S. 8,942,533), and Chen (U.S. 2007/0217761).
	Regarding claim 14, the combination of Zaletel and Wiklof teaches the system of claim 13, but does not appear to teach the activation of the stop recording button does not cease continuously storing live video.
	However, at the time the invention was made, it would have been obvious to record post-event video sequences, as claimed. For instance, Chen teaches that it was conventional to continue recording after a designated stop time in the context of law enforcement vehicle video recordings to ensure that useful events occurring after a designated end-of-recording time are not missed (see FIGS. 2 and 3; see also paragraph [0019]). The obviousness of including Chen’s post-event video capture capabilities in Zaletel’s system is supported at least by KSR rationales (C), (D), and (F). See MPEP § 2143(III).
 

 	Claims 23, 24 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Zaletel (U.S. 2012/0308209), Moffatt (U.S. 9,910,576), and Lyon (U.S. 9,865,302).
	Regarding claim 23, the combination of Zaletel and Moffatt teaches the system of claim 20, but does not appear to teach the video file is a virtual video file.
 	Lyon, however, teaches that editing video files and saving the edits as “virtual” video files was conventional (see column 2:24-45). It would have been obvious to achieve the claimed invention by modifying the teachings of Zaletel to save an edited video clip as a virtual video file since Lyon teaches that saving edits in virtual files facilitates the playback of a source video file (see column 2:24-25). The obviousness of adapting Zaletel’s system to support virtual video files is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

 	Regarding claim 24, the combination of Zaletel, Moffatt, and Lyon teaches system of claim 23, wherein the video recording application further causes the controller to:
 	upon receiving the second time as a stop location, display, on the user interface, one or more sharing options (see Zaletel: 1501, FIG. 15);
 	receive a selected sharing option from the selectable sharing options (i.e., the user selects a sharing option from the list of options 1501); and 
 	communicate the virtual video according to the selected sharing option (see paragraph [0114] of Zaletel – the video is shared to Facebook, Twitter, YouTube, or email after the user selection the corresponding option), wherein the video is not stored in the memory associated with the controller (see FIG. 16A of Zaletel – the user is presented with an option to delete a shared video composition such that it is not stored in the memory after deletion; see also Lyon at column 2:49-54 --  no actual file is generated for the virtual clip so a new video file is not stored).
 
 	Regarding claim 27, the combination of Zaletel and Moffatt teaches the system of claim 20, wherein the video recording application further causes the controller to:
 	display a user interface including one or more selectable video files, receive a selection of a first video file, receive a selection of a second video file (see FIG. 16),
 	generate a 

 	Zaletel, however, does not appear to teach the video file is a “virtual” video file, as claimed. 
	Lyon teaches that editing video files and saving the edits as “virtual” video files was conventional (see column 2:24-45). It would have been obvious to achieve the claimed invention by modifying the teachings of Zaletel to save an edited video clip as a virtual video file since Lyon teaches that saving edits in virtual files facilitates the playback of a source video file (see column 2:24-25). The obviousness of adapting Zaletel’s system to support virtual video files is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).


XII. CONCLUSION
Applicant’s amendment filed within the Dec 2020 Response necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Cited on the PTO-892 Notice of References Cited, September 25, 2020.